Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
Acknowledgment is made of applicant’s amendment filed on 04/12/2021. Claims 10 has been amended, claims 1-9, 11, 13-14 and 17 have been canceled. 
Currently claims 10, 12 and 15-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2012/0242926 in view of Yonemura US 2015/0168767, Shi US 2017/0192291, Maruno US 2014/0218656 and Wang et al. US 2018/0356681.
Claim 10: Hsu et al. disclose a display apparatus, the display apparatus comprising: 
(Fig. 25) a display panel 3 [0066]; 
(Fig. 9) a cover glass 7/8 (the glass 7 is a tempered glass) [0076] covering a front surface of the display panel 3 
(Fig. 25)  the cover glass 7/8 having a width greater than a width of the display panel 3; 
a backlight unit 22 [0068] mounted behind the display panel 3; and 
a housing 1 (support frame) [0066] including a frame portion 12 (main surrounding wall) [0066] covering a peripheral edge portion of the backlight unit 22 (light guide plate) [0068], the display panel 3, and the cover glass 7/8, and a rear surface portion 11 (bottom wall) integrally provided with the frame portion 12 and covering a rear surface of the backlight unit 22; 
(Fig. 25) the frame portion 12 includes a stepped portion 121 [0066] protruding step-shaped from an internal surface of the frame portion 12 to support a rear surface of the display panel 3 and to cover a peripheral edge portion (edge) of the backlight unit 22
(Fig. 25) a peripheral edge portion of the display panel 3 is spaced from the internal surface of the frame portion 12, 
wherein a front surface of the backlight unit 22 is spaced from a rear surface of the display panel 3 (opening space between LGP 22 and display panel 3),
(Fig. 25) wherein a peripheral edge portion (side edge) of the cover glass 8 is spaced from the internal surface of the frame portion 12 (outer protruding edge 12), 
(Fig. 25) the peripheral edge portion of the backlight unit 22 (LGP) is spaced from the stepped portion 121/12,
(Fig. 18) a first adhesive member 68 (double-sided adhesive tape) [0090] bufferably attaching the rear surface of the display panel 3 to a front surface of the stepped portion 121 (stepped support) [0121]
except
a display apparatus for a vehicle
the backlight unit having a width smaller than a width of the display panel; 
wherein a front surface of the frame portion is protrudingly formed more forward than a front surface of the cover glass and spaced from the peripheral edge portion of the cover glass in a width direction of the cover glass to form a step therebetween, 
a panel supporting member mounted on an internal surface of the stepped portion for supporting a rear surface of a peripheral rim of the display panel,
a second adhesive member bufferably attaching a rear surface of a peripheral rim of the cover glass to a front surface of the stepped portion,
wherein the panel supporting member includes a first portion disposed on the front surface of the backlight unit and a second portion extending rearward from the first portion and configured to contact the internal surface of the stepped portion, and wherein the second portion is spaced from the peripheral edge portion of the backlight unit with an empty space between the second portion and the peripheral edge portion
however Yonemura teaches
a display apparatus for a vehicle (in-vehicle information devices, such as in-car navigation systems and the like)
(Fig. 2) a panel supporting member 20b (side plates) [0057] mounted on an internal surface of the stepped portion 14b for supporting a rear surface 11d of a peripheral rim of the display panel 11, 
(Fig. 2) a second adhesive member 24 (adhesive such as double-sided tape) [0061] bufferably attaching a rear surface of a peripheral rim of the cover glass 12 to a front surface of the stepped portion 14b (via members 23/25)
Shi teaches
(Fig. 5) the backlight unit 133 [0064] mounted behind the display panel 132 (LC panel) and having a width smaller than a width of the display panel 132;
Maruno teaches
(Fig. 6) a front surface 11b/13f of the frame portion 11/12/13f/13c/15/15e is protrudingly formed more forward than a front surface of the cover 22 (protective film) and spaced from the peripheral edge portion of the cover 22 in a width direction of the cover 22 to form a step therebetween,
And Wang et al. teach
(Fig. 1D) [0036] the panel supporting member 140 (L-shaped support frame) [0036] includes a first portion 140 (horizontal portion) disposed on the front surface of the backlight unit 150/152 (backlight module 150, light guide plate 152) and a second portion 140 (vertical portion) extending rearward from the first portion and configured to contact the internal surface of the ‘stepped portion’ 122 (side-edge frame, considered equivalent to Hsu’s stepped portion 12/121), and wherein the second portion 140 is spaced from the peripheral edge portion of the backlight unit 152 with an empty space between the second portion 140 and the peripheral edge portion.  


Claim 15: Hsu et al. disclose 
(Fig. 26) the housing 1 (support frame) further includes a rear cover 63 covering the rear surface portion 11 and a portion of an external peripheral surface of the frame portion 12.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2012/0242926, Yonemura US 2015/0168767, Shi US 2017/0192291, Maruno US 2014/0218656, Wang et al. US 2018/0356681 as applied to claim 10 above, and further in view of Park et al. US 2013/0321293.
Claim 12: Hsu et al. disclose as above
Park et al. teach
 (Fig. 2) the front surface of the display panel 10 is spaced from the rear surface of the cover glass 30, and the peripheral edge portion (upper edge) of the display panel 10 is spaced from the stepped portion 47b.  
It would have been obvious to one of ordinary skill in the art to modify Hsu’s invention with Park's display structure in order to provide effectively allow ionic impurities to stay outside the display region of a display device, as taught by Park [0005]

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2012/0242926, Yonemura US 2015/0168767, Shi US 2017/0192291, Maruno US 2014/0218656, Wang et al. US 2018/0356681 as applied to claim 15 above, and further in view of Itoh US 2015/0296634.
Claim 16: Hsu et al. disclose as above
Itoh teaches
(Fig. 11) the external peripheral surface of the frame portion 5/12 includes a rear cover engaging portion 40 (bezel 4 has a supporting portion 40, which is engaged into the cutout 51 of the frame portion 5) [0106] having a step 42/43/44 corresponding to a thickness of the rear cover 152/151, 
It would have been obvious to one of ordinary skill in the art to modify Hsu’s invention with Itoh's display structure in order to provide a compact configuration of a display device, as taught by Itoh [0004]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SANG V NGUYEN/
Primary Examiner, Art Unit 287163+63.